PRATT, J.,
(concurring.) This is an appeal from an order made at circuit directing a verdict for defendant in an action to recover money upon a so-called life insurance policy, and to set aside a pretended appointment made to the respondent by the deceased beneficiary under the policy. The circumstances under which the appointment was obtained by the respondent made it a proper case to be submitted for determination by a jury. . The plaintiff was absent from home, and huswife, the beneficiary, was so ill that she died a few hours after the appointment was executed. It also appeared that the respondent, who was a sister of the deceased, although living but a short distance, had not visited the deceased for about nine years, until three days before her *237death. It may well be that'a jury might find that the deceased could not have been in her right mind when she executed the appointment, or that she, in her weak condition, yielded to undue influence exercised by the respondent. This view is strengthened by the fact that the plaintiff paid all the assessments on his wife’s policy, and he and his wife had each appointed the other beneficiaries under like policies. The doctor who attended her testified she was in a very bad condition, and other witnesses state that during the last two days of her illness she did not speak, except to say “yes.” Under such circumstances, we think it was error to direct a verdict.
Judgment reversed, and new trial ordered, costs to, abide event.